Title: Enclosure: Remarks Upon the Proposed Regulations for the Recruiting Service, [28 July 1798]
From: Hamilton, Alexander
To: 



[New York, July 28, 1798]




Article IIIThe penalty on the officer in this article appears to be of questionable expediency. It may hurt the service more by discouraging exertion than benefit it by the œconomy which it may promote. It is believed the general responsibility of the Officer ought to be relied upon.
Article IVThe utility of this restriction is doubtful. There are men above the common class in qualification, very desireable as non commissioned officers, who might be willing to engage as such and useful in inducing others to engage, but who would not enter into the service as privates.
Article VPerhaps it may be well to allow a limited small portion of this bounty to be advanced immediately as earnest money to bind the individual in his own opinion. In raw recruits there are apt to be sudden fluct[u]ations of mind which render it desireable to fix at once their condition—otherwise many a good soldier may be lost. It is easy on this subject to refine too much.
Article VIIIt is not recollected what these injunctions are. If they are of a nature to alarm the mind of the recruit concerning the rigour of his future lot the article had better be omitted.
Article XIIIIt is not recollected whether the articles of War allow of such Courts Martial. It is taken for granted they do—but it is a point on which there should be no misconception.
Article XXIThe utility of this is not obvious. While the sale at an under price may prove a loss to the soldier—he is deprived of cloathing which may be useful when off duty. The French have a practice of allowing particular cloathing for the intervals of duty. Why should his shirts be sold? 
Article XXIIWill suspicion thus openly & formally manifested be useful?

Article XXVIISee the Remark on article the IVth.
Article XXIXThere is perhaps too much detail here. It may be sufficient to direct that recruits should be instructed immediately after being inlisted. The recruiting officers will not be the proper persons to instruct. Officers stationed at the different rendezvouses must perform this duty.
Article XXXQuare whether this postponement of the bounty after the soldier joins his corps will not be a discouragement to the recruiting service?
Article XXXIIIlast clause. Will it not be useful that deserters in one district with descriptions of their persons should be reported to the superintending officers in all the other districts, to the end that they also may endeavour to apprehend & secure them?

July 28th.
The foregoing remarks comprise all the ideas which occurred on a cursory perusal of the Regulations. Several of them may not be well founded. Those least relied upon are upon Articles the V & XXI.

A H

